Citation Nr: 0331207	
Decision Date: 11/12/03    Archive Date: 11/17/03

DOCKET NO.  02-15 574	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for a right knee 
disorder.

2.  Entitlement to service connection for a sinus/allergy 
condition.


REPRESENTATION

Appellant represented by:	Mississippi State Veterans 
Affairs Board


ATTORNEY FOR THE BOARD

W. Yates, Counsel




INTRODUCTION

The veteran served on active duty from October 1961 to 
October 1963.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2000 RO decision which 
denied claims for service connection for a right knee 
disorder and for a sinus/allergy condition.

The present Board decision addresses the issue of service 
connection for a right knee disorder.  The remand at the end 
of the decision addresses the issue of service connection 
for a sinus/allergy condition.


FINDING OF FACT

A chronic right knee condition, including arthritis, began 
many years after service and was not caused by any incident 
of service.


CONCLUSION OF LAW

A right knee disability was not incurred or aggravated by 
active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran served on active duty in the Army from October 
1961 to October 1963.  A pre-induction examination, dated in 
February 1961, revealed essentially normal findings 
throughout.  His induction examination, performed in October 
1961, noted essentially normal findings throughout.  A 
service treatment report, dated in December 1961, noted 
complaints of right knee pain.  The report noted that there 
was no joint pathology, and that it was the result of muscle 
strain.  A follow-up treatment report, dated three days 
later, noted continuing complaints of pain.  Physical 
examination at that time revealed no positive findings.  He 
was given an ace bandage for support.  No other follow-up 
treatment for this condition is indicated.  

The veteran's separation examination was conducted in 
September 1963.  The examination noted the nose, sinuses, 
and lower extremities were normal.  In a medical history 
report for this examination, the veteran reported a history 
of chronic sinusitis, and he denied a history of problems 
involving a trick or locked knee.  

Several medical reports from later in September 1963 show 
treatment for sinusitis.  One report notes the veteran 
sought treatment for pain over the left frontal sinus for 
the past five days.  X-ray examination of the sinuses 
revealed clouding of the left maxillary sinus, indicating 
sinusitis.  He was prescribed medicines and ordered to 
quarters.  A treatment report, dated several days later in 
September 1963, noted that the veteran felt much better and 
that he was no longer confined to quarters.  The veteran was 
released from active duty in October 1963.

In December 1999, the veteran filed a claim seeking service 
connection for a right knee disorder.  In January 2000, he 
added a claim seeking service connection for a sinus/allergy 
condition.

In April 2001, the RO sent correspondence to the veteran 
informing him of his rights and responsibilities under the 
Veterans Claims Assistance Act of 2000.  The letter 
specifically asked, in reference to his right knee and sinus 
condition, that he supply evidence of a current disability, 
evidence of incurrence or aggravation of the condition in 
service, and medical evidence showing a relationship between 
service injury or disease and the current disability.

In support of his claim, medical treatment reports, dated 
from 1999 to 2000, were received from a VA medical treatment 
center.  A treatment report, dated in December 1999, noted 
that the left knee had swollen and was painful.  X-ray 
examinations of both knees, performed in December 1999, 
revealed bilateral narrowing of the patellofemoral space, 
and bilateral small osteophytes arising from the inferior 
aspect of the patella.  An MRI examination of the right 
knee, performed in December 1999, revealed moderate level of 
joint effusion; abnormal intensity in the medial and lateral 
menisci, partly due to degenerative change; and slightly 
irregular articular cartilage of the patella.  MRI 
examination of the left knee, performed at that time, 
revealed a huge amount of fluid in the joint space; a small 
Baker's cyst; a complex tear of the posterior horn of the 
medial meniscus; and an abnormal signal in the anterior horn 
of the medial meniscus.  There was also a cartilaginous 
defect along the posterior-medial articular surface of the 
distal femur.  

A treatment report, dated in October 2000, was received from 
J. Boggess, M.D. of the Otolaryngology Associates, Ltd.  In 
his report, Dr. Boggess indicated that the veteran has sleep 
apnea syndrome.  The report noted his history of allergic 
rhinitis for which he has been treated for with allergy 
testing and desensitization, as well as medications.  It 
also noted that he continued to have problems with allergies 
and frequent sinus infections.  Physical examination 
revealed normal looking ears and throat.  Examination of the 
nose was negative.  Dr. Boggess recommended that the veteran 
continue using medication for his allergies.  

A treatment letter, dated in October 2000, was received from 
W. Shelton, M.D.  In his letter, Dr. Shelton indicated that 
the veteran has severe arthritis in his knee and will 
probably require a total knee replacement.  The letter did 
not reference which knee he was referring to.

A treatment report, dated in October 2000, was received from 
the Mississippi Sports and Medicine & Orthopedic Center.  
The report noted that both of the veteran's knees were 
giving him a lot of trouble.  It indicted that his unloader 
brace helps, but the main problem was his arthritis in both 
knees.  The report also noted that the right knee had been 
scoped and is about bone on bone medially.  

A treatment report, dated in October 2000, was received from 
J. Peters, M.D.  The report noted the veteran's complaints 
of difficulty ambulating due to severe osteoarthritic 
changes in both knees and loss of cartilage.  The report 
concluded with an assessment of degenerative arthritic 
changes of the knees.

A letter from the veteran's spouse, dated in November 2001, 
indicating that they had married prior to his entry into the 
service.  She indicated that he did not have a problem with 
his knees or sinuses prior to service, but has had many 
problems since.  

A lay statement, dated in December 2001, was received from 
the veteran's former supervisor.  He knew the veteran both 
before and after his active duty service.  He indicated that 
the veteran complained of sinus and knee problems after 
returning from his active duty service, and that he had not 
complained of these conditions prior to that time.  

In February 2002, the RO sent correspondence to the veteran 
requesting copies of all medical treatment records since he 
was separated from the service to the present time showing 
treatment for his right knee and sinus condition.  The 
letter indicated that the RO would request these records on 
the veteran's behalf if he completed enclosed release forms.  
That same month, the veteran supplied two release forms 
indicating that the physicians mentioned therein were 
deceased.  The letter failed to provide complete mailing 
addresses for these physicians.  In March 2002, the RO sent 
correspondence to the veteran noting that the forms he had 
submitted had indicated that the two physicians were 
deceased.  The RO's letter further informed the veteran that 
if he knew where the RO could secure the treatment records 
of the deceased physicians, to please supply the complete 
mailing address.  In his October 2002 substantive appeal, 
the veteran said he had no more evidence to submit.




II.  Analysis

The veteran is claiming service connection for a right knee 
disorder.  Through correspondence, the rating decision, and 
the statement of the case, the veteran has been notified 
with regard to the evidence necessary to substantiate his 
claim, and of his and the VA's respective duties to obtain 
evidence.  All pertinent identified medical records have 
been obtained to the extent possible.  The veteran says he 
has no more evidence to submit.  A VA examination is not 
necessary to decide this claim.  The current nature of the 
right knee disorder is medically documented, and there are 
no proven predicate facts which would enable a doctor to 
make a competent medical opinion on a relationship between 
the current condition and military service.  The Board finds 
that the notice and duty to assist provisions of the law 
have been satisfied.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. 
§ 3.159; Quartuccio v. Principi, 16 Vet. App. 183 (2002).   

Service connection may be granted for disability due to a 
disease or injury which was incurred in or aggravated by 
active service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  

Service connection for certain chronic diseases, including 
arthritis, will be presumed if they are manifest to a 
compensable degree within the year after active service.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.

With chronic disease shown as such in service (or within the 
presumptive period) so as to permit a finding of service 
connection, subsequent manifestations of the same chronic 
disease at any later date, however remote, are service 
connected, unless clearly attributable to intercurrent 
causes.  This rule does not mean that any manifestation of 
joint pain, any abnormality of heart action or heart sounds, 
any urinary findings of casts, or any cough, in service will 
permit service connection of arthritis, disease of the 
heart, nephritis, or pulmonary disease, first shown as a 
clearcut clinical entity, at some later date.  For the 
showing of chronic disease in service there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely 
isolated findings or a diagnosis including the word 
``chronic.''  When the disease identity is established 
(leprosy, tuberculosis, multiple sclerosis, etc.), there is 
no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service (or in the presumptive 
period) is not, in fact, shown to be chronic or where the 
diagnosis of chronicity may be legitimately questioned.  
When the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).

The veteran contends that he is entitled to service 
connection for a right knee disorder.  He claims that he 
injured his right knee during active duty service and that 
the condition has continued to worsen ever since.

The veteran's service medical records do not show a chronic 
right knee disorder.  Although he was treated for right knee 
pain in December 1961, this was attributed to a muscle 
strain and no joint pathology was found.  There was no later 
follow-up treatment for this condition.  The veteran served 
for almost two more years without evidence of right knee 
problems.  The September 1963 separation examination noted 
normal lower extremities, and in a medical history report at 
that time the veteran denied a history of knee problems.  He 
was released from active duty in October 1963.  The service 
records indicate that the minor right knee symptoms in 
service were acute and transitory and resolved without 
residual disability.

There is no evidence of right knee arthritis within the 
presumptive year after service.  In fact there is no medical 
evidence of any right knee problems for decades after 
service.  The first medical evidence of knee problems is 
from 1999, at which time the veteran had arthritis and other 
problems with both knees, not just the right one.  The 
medical evidence does not suggest that the current right 
knee disorder is related to the minor muscle strain in 
service.  

Statements by the veteran, his wife, and a former employer 
assert that the current right knee disorder is related to 
service.  However, as laymen, they have no competence to 
give a medical opinion on diagnosis or etiology of a 
condition.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

The weight of the credible evidence demonstrates that the 
veteran's current right knee disorder, including arthritis, 
began many years after service and was not caused by any 
incident of service.  The condition was not incurred in or 
aggravated by service.  As the preponderance of the evidence 
is against the claim for service connection for a right knee 
disorder, the benefit-of-the-doubt rule does not apply, and 
the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for a right knee disorder is denied.


REMAND

The veteran also claims service connection for a 
sinus/allergy condition.

Service medical records note a history of chronic sinusitis 
was given at the separation examination in Septembr 1963.  
Later that month, while still in service, the veteran was 
treated for sinusitis which was verified by X-ray study.  
Recent medical records from 2000 note a history of sinus 
infections, although the evidence now of record does not 
confirm current sinusitis.  The veteran has provided lay 
statements asserting continuous sinus problems since 
service.

Under the circumstances, the Board finds that there is a 
further duty to assist the veteran with this claim.  Any 
additional medical records should be obtained, and a VA 
examination should be provided.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.

Accordingly, this issue is remanded for the following 
action:

1.  After obtaining any necessary 
release form from the veteran, the RO 
should contact Dr. J. Boggess 
(Otolaryngology Associates) and request 
any additional records concerning 
treatment of the veteran for sinus or 
allergy problems.  

2.  Thereafter, the RO should have the 
veteran undergo a VA examination to 
determine the nature and etiology of any 
current sinus/allergy condition.  The 
claims folder should be provided to and 
reviewed by the examiner.  All indicated 
tests including sinus X-rays should be 
provided.  The doctor should diagnose or 
rule out current sinusitis.  Based on 
examination findings and review of 
historical evidence, the doctor should 
provide a medical opinion as to whether 
any current sinusitis is related to the 
sinusitis shown in the service medical 
records.

3.  After assuring compliance with the 
notice and duty to assist provisions of 
the law, the RO should review the claim 
for service connection for a 
sinus/allergy condition.  If the claim 
is denied, the veteran and his 
representative should be issued a 
supplemental statement of the case, and 
given an opportunity to respond, before 
the case is returned to the Board.


	                        
____________________________________________
	L.W. TOBIN
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

